Exhibit Transcript of ImageWare Systems, Inc. (IW) Fourth Quarter 2007 and Year End Results Conference Call March 31, 2008 Participants Jim Miller, Chairman and Chief Executive Officer Wayne Wetherell, Senior Vice President of Administration and Chief Financial Officer Christiane Pelz, Assistant Vice President/San Francisco Office, Lippert/Heilshorn & Associates, Inc. Presentation Operator Greetings and welcome to the ImageWare Systems Fourth Quarter 2007 and Year End Results Conference Call.At this time, all participants are on a listen-only mode.A brief question and answer session will follow the formal presentation.If anyone should require operator assistance during the conference, please press *0 on your telephone keypad.As a reminder, this conference is being recorded. It is now my pleasure to introduce Ms. Christiane Pelz of Lippert/Heilshorn &
